PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Guan, Huili, et al.
Application No. 16/398,853
Filed: April 30, 2019
For: DELAYED GELLING AGENTS

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 9, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed July 22, 2021.  The issue fee was timely paid on October 25, 2021.  Accordingly, the application became abandoned on October 26, 2021.  A Notice of Abandonment was mailed on November 1, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Substitute Statements from the Applicants for Inventors Riley B. Needham and James P. Johnson, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

The Office acknowledges the $2100.00 petition fee submitted with the March 16, 2022 petition.  However, the fee is not necessary with regards to the petition to revive.  Petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.


/JONYA SMALLS/Lead Paralegal Specialist, OPET